Citation Nr: 0935425	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for right upper 
extremity radiculopathy.

4.  Entitlement to service connection for left upper 
extremity radiculopathy.

5.  Entitlement to service connection for right lower 
extremity radiculopathy.

6.  Entitlement to service connection for left lower 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from October 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO in New York, New York, has 
processed the case since that time.  The veteran testified 
before the Board at a hearing held at the RO in December 
2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that he injured his low back in a fall 
aboard the U.S.S. Intrepid in February, March or April of 
1957, and that he underwent back surgery shortly thereafter.  
He contends that he developed neck stiffness at the time, 
which persisted and led to his current neck disability.  He 
alleges that the radiculopathy he experiences in each 
extremity is related to the referenced low back and neck 
disorders.

The available service treatment records provided to VA by the 
National Personnel Records Center (NPRC) do not refer to any 
neck or back disorder, or even to surgery during service.  
The Veteran has, however, submitted several service 
documents, including two which suggest that he was 
hospitalized around April of 1957; the condition prompting 
the hospitalization is not identified in those documents.

The Veteran contends that the back surgery was conducted at 
St. Albans Naval Hospital.  The Board notes that the 
referenced facility is now the St. Albans Community Living 
Center, which is part of VA's New York Harbor Healthcare 
System.  As to any records in the possession of the service 
department, the record reflects that the NPRC in December 
2007 indicated that a search for the St. Albans Naval 
Hospital for March and April of 1957 yielded no records.  
Given that the Veteran now alleges that he may have been 
hospitalized beginning in February 1957, the Board is of the 
opinion that another attempt to obtain records through the 
NPRC should be undertaken.  In addition, the RO should 
attempt to obtain any records for the Veteran that may be in 
the possession of the New York Harbor Healthcare System for 
1957.  The Board consequently finds that remand of the case 
is required to fulfill VA's duty to assist the Veteran.

On remand, the RO should also attempt to obtain the Veteran's 
service personnel records, given that the extended period of 
hospitalization he claims to have undergone (i.e., more than 
two months) may be reflected in those records.

The Veteran also contends that he was told by a VA employee 
decades ago that service connection was conceded for his 
claimed low back disorder.  He contends that VA treatment 
records for 1975 from the Northport VA Medical Center would 
perhaps show that service connection was in effect as of that 
date.  On remand the RO should attempt to obtain records for 
1975 from the referenced facility.

The record shows that the Veteran has submitted several 
documents showing that he is in receipt of disability 
benefits from the Social Security Administration (SSA) at 
least in part based on his claimed disorders.  On remand, the 
RO should obtain any records for the Veteran in the 
possession of the SSA.

The Board lastly notes that the Veteran has not been afforded 
a VA examination in connection with his claims.  Given the 
evidence suggesting that he was hospitalized for some 
condition in service, as well as his testimony concerning the 
injuries to his neck and low back and his pertinent symptoms 
since service, the Board finds that a VA examination of the 
Veteran is necessary.  The Board notes, however, that the 
record does show the Veteran injured his low back in work-
related incidents in 1985 and 1998, and his neck in such an 
incident in July 1998.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the NRPC and 
request that the NPRC search for 
inpatient records for the Veteran from 
the St. Albans Naval Hospital for 
February 1957, and provide any such 
records located.

2.  The RO should obtain the Veteran's 
service personnel file for his period of 
service.

3.  The RO should contact the New York 
Harbor Healthcare System and request any 
records for the Veteran for 1957.  The RO 
should also contact the Northport, New 
York, VA Medical Center and request any 
records for the Veteran for 1975.

4.  The RO should attempt to obtain 
copies of all medical records upon which 
any SSA disability benefit award for the 
Veteran was based, and a copy of any 
medical records associated with any 
subsequent disability determinations by 
the SSA for the veteran..  

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's low back 
disability; the nature, extent and 
etiology of the veteran's neck 
disability; and the nature, extent and 
etiology of the veteran's radiculopathy 
of the upper and lower extremities.  All 
indicated studies should be performed.  

With respect to any low back disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was manifest within 
one year of discharge therefrom.  In 
addressing the etiology of the disorder, 
the examiner is requested to comment on 
the low back injuries suffered by the 
Veteran in 1985 and July 1998.  

With respect to any neck disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was manifest within 
one year of discharge therefrom.  In 
addressing the etiology of the disorder, 
the examiner is requested to comment on 
the neck injury suffered by the Veteran 
in July 1998.    

With respect to any right and/or left 
upper extremity radiculopathy identified, 
the examiner should provide an opinion as 
to whether the disorder is a 
manifestation of any neck disorder.

With respect to any right and/or left 
lower extremity radiculopathy identified, 
the examiner should provide an opinion as 
to whether the disorder is a 
manifestation of any low back disorder.

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims file must be made available to the 
examiner.  

6.  The RO should conduct any additional 
indicated development, prepare a new 
rating decision, and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

